Citation Nr: 0524802	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  03-28 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for major depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1954 to January 
1957.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

In November 2004, the veteran testified before the 
undersigned Acting Veterans Law Judge at the RO.  A 
transcript of the hearing is associated with the claims file.

The Board notes that the May 2002 rating decision adjudicated 
the veteran's claims of service connection for PTSD, passive 
dependency reaction, and depression.  In the veteran's July 
2002 notice of disagreement, he appealed all three claims 
listed on his rating decision.  Thereafter, the RO issued a 
statement of the case (SOC) in August 2003 that addressed all 
three of the veteran's claims.  However, on the veteran's 
September 2003 substantive appeal (VA Form 9), he specified 
that he only wished to appeal the issues of service 
connection for PTSD and major depression.  The Board accepts 
this written statement as a withdrawal of his claim for 
entitlement to service connection for passive dependency 
reaction.  We will, therefore, confine this decision to the 
issues as set forth above.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that after the RO issued the August 2003 SOC, 
the veteran submitted evidence in September 2004.  This 
evidence consists of a written statement and recent treatment 
records from the Bay Pines VA Medical Center, dated from 
November 2001 to July 2004.  Previously, the most recent 
records evaluated by the RO were dated in February 2002.  
Therefore, the RO must issue a supplemental statement of the 
case (SSOC) in response to this newly added evidence.  See 38 
C.F.R. § 19.31(b)(1).

During the veteran's November 2004 hearing, he indicated that 
he sought treatment for his mental disorders at the Bay Pines 
VA Medical Center approximately every three months.  He 
indicated that he most recently visited that facility in 
September 2004.  Although the veteran submitted VA outpatient 
records dated through July 2004, the more recent records are 
not associated with his claims file.  Therefore, these 
records must be obtained and considered, with all the 
evidence of record.

The veteran indicated in his September 2004 written statement 
that he previously received treatment from Dr. Emil Trellis 
at St. Francis Hospital in Pittsburgh, Pennsylvania.  While 
the RO had previously requested these records, the veteran 
indicated that the hospital had been purchased by another 
facility.  The records were now available from Iron Mountain.

In light of the medical records indicated above, the Board 
believes that they must be obtained and associated with the 
veteran's claims file to ensure full compliance with due 
process requirements.  Therefore, the case is REMANDED to the 
RO for the following development:

1.  The RO should request the additional 
records the veteran referenced during his 
November 2004 Board hearing.  Specifically, the 
RO should request records of the veteran's 
treatment at the Bay Pines VA Medical Center 
from February 2002 to the present for all 
mental health disorders.

2.  The RO should request that the veteran 
authorize release of his records from Iron 
Mountain.  After obtaining such a release, the 
RO should request the veteran's records, dated 
on or about August 1989, from Iron Mountain, 
Attn: Correspondence Department, 1600 West 
Carson Street, Pittsburgh, Pennsylvania, 15203.  
Any obtained records should be associated with 
the veteran's claims file.

3.  Following the receipt of additional medical 
records, the RO should undertake any additional 
development deemed necessary, to include 
attempts to verify the veteran's claimed in-
service stressors if additional medical 
evidence shows a diagnosis of PTSD.  
Thereafter, readjudicate the veteran's claim.  
If the benefits sought on appeal remain denied, 
the veteran should be provided an SSOC which 
discusses all evidence since the August 2003 
statement of the case.  The SSOC must contain 
notice of all relevant actions taken on the 
claim for benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issues currently on 
appeal.  An appropriate period of time should 
be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


